T.C. Memo. 2007-133



                      UNITED STATES TAX COURT



                  CHERYL A. WOLF, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 3747-04L.              Filed May 30, 2007.



     Cheryl A. Wolf, pro se.

     Marc L. Caine, for respondent.



                        MEMORANDUM OPINION

     SWIFT, Judge:   This matter is before us on respondent’s Rule

53 motion to partially dismiss for lack of jurisdiction as to one

matter and on respondent’s Rule 121 motion for summary judgment

as to all other matters.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect at all relevant times, and
                               - 2 -
all Rule references are to the Tax Court Rules of Practice and

Procedure.


                            Background

     In 1996 and other years, petitioner’s construction company

performed work for the United States Merchant Marine Academy

(USMMA).   During 1996, petitioner became concerned about

perceived violations of Federal law on the part of personnel or

contractors working for or associated with the USMMA.

     In mid-1996, petitioner contacted respondent about

petitioner’s concerns relating to the above alleged violations of

Federal law.

     On June 2, 1997, petitioner timely filed her 1996 individual

Federal income tax return without including payment of the $741

Federal income tax reported due thereon.   Respondent assessed the

tax, and respondent sent notice and demand for payment thereof to

petitioner, but the tax remained unpaid through early 2003.

     In the summer of 2003, respondent initiated against

petitioner collection activity, levied upon $50 of petitioner’s

State income tax refund, and applied the $50 against petitioner’s

outstanding 1996 Federal income tax.

     In response to respondent’s efforts to collect petitioner’s

$741 Federal income tax, petitioner mailed to respondent a letter

in which petitioner represented that she would pay the balance

due, but in which petitioner also referred to violations of
                              - 3 -
Federal law petitioner alleges she had observed at the USMMA and,

without specifically requesting a reward, in which petitioner

made vague claims of entitlement to unspecified tax credits.

     On or about August 1, 2003, petitioner mailed to respondent

a letter requesting a section 6330 Appeals Office hearing.     In

the letter, petitioner again objected to respondent’s collection

activity and made vague references to the violations of Federal

law petitioner alleges she had observed at the USMMA and to tax

credits.

     On January 6, 2004, petitioner’s representative and

respondent’s settlement officer engaged in the face-to-face

section 6330 Appeals Office hearing that petitioner had requested

relating to respondent’s above collection activity.   At the

hearing, petitioner objected to any collection activity and

repeated her vague references to violations of Federal law at the

USMMA and to tax credits.

     On February 4, 2004, respondent mailed to petitioner a

notice of determination sustaining respondent’s levy on

petitioner’s $50 State income tax refund and other collection

activity relating to petitioner’s 1996 Federal income tax.

     On March 2, 2004, petitioner filed the petition herein,

again objecting to respondent’s levy and collection activity,

requesting that the Court order respondent to investigate alleged
                               - 4 -
violations of Federal law at the USMMA and making vague claims

for entitlement to unspecified tax credits for 1996.

     During a conference call held with this Court and the

parties herein on April 4, 2007, and at a subsequent hearing,

petitioner clarified that the real and only relief she seeks

herein is a reward relating to the information that petitioner

provided to respondent about alleged corruption at the USMMA.


                            Discussion

     Prior to December 20, 2006, section 7623 provided that

respondent may give to individuals who provide information

relating to Federal Tax Code violations monetary rewards payable

from the proceeds of tax revenue collected as a result of such

information.   We, however, had no jurisdiction to review

respondent’s discretion in giving or denying such rewards.

     As part of the Tax Relief and Health Care Act of 2006

(TRHCA), Pub. L. 109-432, div. A, sec. 406(a)(1)(D), 120 Stat.

2958, Congress amended section 7623 and provided jurisdiction for

this Court to review respondent’s denial of claims for rewards as

a result of information provided to respondent relating to

Federal Tax Code violations.

     Newly enacted section 7623(b)(4), however, is made effective

only for information provided to respondent on or after December

20, 2006, id. sec. 406(d), 120 Stat. 2960, and it provides the
                               - 5 -
sole authorization for our jurisdiction to review respondent’s

denial of informant rewards.

     Because petitioner’s information about the USMMA was

provided to respondent well before December 20, 2006, the

provisions of section 7623 as enacted in TRHCA are not

applicable.   We shall grant respondent’s motion to dismiss from

this case for lack of jurisdiction petitioner’s claim for a

reward relating to information she provided to respondent

relating to alleged corruption at the USMMA.

     Because petitioner raises no viable, appropriate issue

relating to respondent’s section 6330 levy and other collection

activity, we shall grant respondent’s motion for summary judgment

as to all other matters in this case.


                                        An appropriate order and

                                 decision will be entered.